MEMORANDUM OF DECISION.
Donald C. White appeals his conviction for possession of a firearm by a convicted felon, 15 M.R.S.A. § 393 (1980). He asserts that because he possessed the firearm only when he was hunting, the court should have dismissed the prosecution pursuant to 17-A M.R.S.A. § 12 (1983) as a de minimis infraction. The issue was never raised below and we are not persuaded the failure to dismiss the case was obvious error affecting substantial rights. M.R.Crim.P. 52(b).
The entry is:
Judgment affirmed.
All concurring.